COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Decker and O’Brien
UNPUBLISHED


              Argued at Norfolk, Virginia


              TAMARA FELICIA BROWN
                                                                              MEMORANDUM OPINION* BY
              v.     Record No. 0269-17-1                                    JUDGE MARY GRACE O’BRIEN
                                                                                   MARCH 27, 2018
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                                              Kenneth R. Melvin, Judge

                               W. McMillan Powers, Assistant Public Defender, for appellant.

                               Eugene Murphy, Senior Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     Tamara Felicia Brown (“appellant”) pled guilty to second offense petit larceny, in violation

              of Code § 18.2-104, and trespass, in violation of Code § 18.2-119.1 After she was sentenced,

              appellant filed a motion to withdraw her guilty pleas, which the court denied. Appellant contends

              that the court abused its discretion in denying her motion. Finding no error, we affirm.

                                                         BACKGROUND

                     On January 30, 2017, appellant pled guilty to two misdemeanors resulting from her theft of

              merchandise from a Walmart located in Portsmouth. Before entering her pleas, appellant signed a

              document acknowledging that she understood her rights, wished to waive them, and was pleading

              guilty freely and voluntarily. The court confirmed that appellant understood the charges against her

              and was prepared to plead guilty. The parties also presented the court with a plea agreement, signed


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Judge Walter J. Ford accepted appellant’s guilty pleas and entered the conviction and
              sentencing order.
by appellant, her counsel, and the assistant Commonwealth’s attorney. That document included the

agreed-upon sentence.

       The Commonwealth proffered that on May 12, 2016, a loss prevention officer at the

Portsmouth Walmart saw appellant place items into bags and leave the store without paying for

them. Previously, appellant had been banned from the store. Following the proffer, the court found

appellant guilty of the charges and sentenced her pursuant to the plea agreement. The court later

entered a conviction and sentencing order on February 3, 2017.

       On February 1, 2017, appellant filed a motion to withdraw her guilty pleas. During a

hearing on the motion on February 9, she asserted that she “didn’t know what the circumstances

would be, and that [pleading guilty] would make [her] lose [her] house and [her] job.” Appellant

also argued that she had “evidence to fight against [the] case.” The court denied appellant’s motion.

                                           DISCUSSION

       This Court reviews the denial of a motion to withdraw a guilty plea for an abuse of

discretion. Howell v. Commonwealth, 60 Va. App. 736, 745, 732 S.E.2d 722, 726 (2012); see

Parris v. Commonwealth, 189 Va. 321, 324, 52 S.E.2d 872, 873 (1949). We will reverse a court’s

ruling “only upon ‘clear evidence that [the decision] was not judicially sound.’” Jefferson v.

Commonwealth, 27 Va. App. 477, 488, 500 S.E.2d 219, 225 (1998) (quoting Nat’l Linen Serv. v.

Parker, 21 Va. App. 8, 19, 461 S.E.2d 404, 410 (1995) (alteration in original)).

       Code § 19.2-296, which governs withdrawal of guilty pleas, distinguishes between motions

made before and after sentencing:

               A motion to withdraw a plea of guilty or nolo contendere may be
               made only before sentence is imposed or imposition of a sentence is
               suspended; but to correct manifest injustice, the court within
               twenty-one days after entry of a final order may set aside the
               judgment of conviction and permit the defendant to withdraw his
               plea.



                                                 -2-
When a defendant moves to withdraw a guilty plea prior to sentencing, the court should grant the

motion if “the plea of guilty was submitted in good faith under an honest mistake of material fact or

facts, or if it was induced by fraud, coercion or undue influence and would not otherwise have been

made.” Parris, 189 Va. at 324, 52 S.E.2d at 873. A court should also grant a pre-sentencing motion

to withdraw a guilty plea when a defendant proffers evidence of a substantive and reasonable

defense and withdrawal of the plea would not prejudice the Commonwealth. See Pritchett v.

Commonwealth, 61 Va. App. 777, 786-87, 739 S.E.2d 922, 926-27 (2013). See also Spencer v.

Commonwealth, 68 Va. App. 183, 189, 806 S.E.2d 410, 413 (2017).

        However, the statute provides a different standard for a motion to withdraw a guilty plea

made after sentencing. In that circumstance, the plea may be withdrawn only “to correct manifest

injustice.” Code § 19.2-296. The term “manifest injustice” is defined as “[a] direct, obvious, and

observable error in a trial court.” Howell, 60 Va. App. at 746, 732 S.E.2d at 726 (quoting Black’s

Law Dictionary 1048 (9th ed. 2009)). See also Johnson v. Anis, 248 Va. 462, 466, 731 S.E.2d 914,

916 (2012). We have stated that “[m]anifest injustice amounts to an obvious miscarriage of justice,

such as an involuntary guilty plea or a plea based on a plea agreement that has been rescinded.”

Howell, 60 Va. App. at 746, 732 S.E.2d at 727. This heightened requirement indicates the General

Assembly’s intention to limit the circumstances under which a defendant can successfully withdraw

a guilty plea after sentencing. See Pritchett, 61 Va. App. at 785, 739 S.E.2d at 926. As the Supreme

Court has noted, “[t]his ‘more severe standard is applied to avoid motions for withdrawal based on

disappointment in the terms of the sentence imposed.’” Velazquez v. Commonwealth, 292 Va. 603,

616, 791 S.E.2d 556, 562 (2016) (quoting Lilly v. Commonwealth, 218 Va. 960, 965, 243 S.E.2d
208, 211 (1978)).

        Here, appellant’s motion to withdraw her guilty pleas was based on her “misunderstanding

as to [their] effect.” Parris, 189 Va. at 325, 52 S.E.2d at 874. Specifically, she asserted that she was

                                                  -3-
not aware the convictions resulting from her guilty pleas would cause her to lose her employment

and her home. She acknowledged that she entered her pleas voluntarily; however, she contended

that because of her belated realization of the collateral consequences resulting from her convictions,

she should be allowed to withdraw the pleas. Appellant also claimed to have evidence of an

affirmative defense, “prov[ing] that the merchandise was left in the store and [she] had [her] money

returned.”

        Appellant’s arguments are unpersuasive. First, a defendant’s ignorance of the collateral

consequences resulting from a guilty plea is not a basis for withdrawing it after sentencing, because

it does not constitute manifest injustice. “For a guilty plea to be constitutionally valid, a defendant

must be made aware of all the direct, but not the collateral, consequences of his plea.” United States

v. Nicholson, 676 F.3d 376, 381 (4th Cir. 2012) (quoting Meyer v. Branker, 506 F.3d 358, 367-68

(4th Cir. 2007)) (holding that a defendant’s loss of government benefits was a collateral

consequence of his guilty plea and did not establish grounds for its withdrawal). In this case,

appellant’s loss of employment and her home were not direct, but collateral consequences of her

guilty pleas. Therefore, the court did not abuse its discretion in finding that these collateral

consequences did not amount to manifest injustice.

        Second, appellant’s assertion of an affirmative defense misapprehends the applicable

standard for withdrawing her guilty pleas.2 See Howell, 60 Va. App. at 747, 732 S.E.2d at 727. In

that case, we affirmed a court’s denial of a defendant’s post-sentencing motion to withdraw his

guilty plea. Id. at 749, 732 S.E.2d at 728. We concluded that the defendant’s claim of an

affirmative defense was irrelevant, as it could only constitute grounds for withdrawing a guilty plea


        2
          Although appellant filed her motion to withdraw her guilty pleas after the sentencing
hearing on January 30 but prior to the sentencing order entered February 3, the manifest injustice
standard still applies. See Howell, 60 Va. App. at 747, 732 S.E.2d at 727 (applying the manifest
injustice standard to a motion filed after the court pronounced the sentence but before entry of the
final sentencing order).
                                                  -4-
before sentencing, “when a more liberal standard applies.” Id. at 747, 732 S.E.2d at 727. Similarly,

here, appellant’s alleged affirmative defense was irrelevant to her motion to withdraw her guilty

pleas filed after sentencing.

                                          CONCLUSION

        Appellant did not meet her burden of establishing that manifest injustice resulted from her

guilty pleas. Accordingly, we find that the court did not err in denying her post-sentencing motion

to withdraw the pleas.

                                                                                           Affirmed.




                                                -5-